Citation Nr: 1201005	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral ankle disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963 and from April 1964 to March 1965.


This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and July 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The initial November 2007 rating decision denied not only the Veteran's service connection claim but also his claim for a compensable rating for bilateral ankle disabilities.  The Veteran filed a timely notice of disagreement with respect to both issues.  However, following the issuance of the July 2008 rating decision, which granted separate 10 percent ratings for the Veteran's ankles, he indicated that he no longer wished to appeal the increased rating claims.  The Veteran thereafter perfected a substantive appeal solely with respect to his service connection claim.  Therefore, the Board finds that the Veteran's increased rating claims are no longer in appellate status and that it therefore lacks jurisdiction over that issue.

As a final introductory matter, the Board notes that, following the most recent supplemental statement of the case in May 2009, the Veteran submitted additional statements from his VA treating provider, which were not accompanied by a waiver of RO review.  As a general matter, the Board is prohibited from considering evidence submitted after a final adjudication without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board recognizes that exceptions apply where, as here, the new submissions are largely cumulative of evidence already of record.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Nevertheless, the Board finds that, in view of the actions taken below, consideration of that new evidence by the RO should be undertaken.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  



REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's service connection claim.

The Veteran contends that his currently diagnosed knee disorders (osteoarthritis and rheumatoid arthritis) were caused or aggravated by his bilateral ankle sprains, which he incurred during his first period of active duty and for which service connection was later granted, effective July 27, 1963.  In light of the Veteran's assertions, the Board will consider whether service connection for a bilateral knee disorder is warranted both on a direct or presumptive basis or as secondary to his service-connected ankle disabilities.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the Board recognizes the Veteran was previously afforded an October 2007 VA examination in support of his service connection claim.  During that examination, the Veteran reported a history of in-service bilateral ankle injuries, which had resulted in intermittent pain and swelling of the affected joints.  He also indicated that, in recent years, he had developed chronic knee problems.  Based on the Veteran's statements and a review of his recent VA medical records, the October 2007 VA examiner determined that the Veteran had current diagnoses of bilateral knee osteoarthritis and rheumatoid arthritis, which required ongoing outpatient care, prescription anti-inflammatory drugs, and the use of a brace.  

On clinical evaluation, the Veteran displayed tenderness throughout both knees.  He also demonstrated bilateral forward knee flexion that was limited due to pain.  In addition, the Veteran was found to be incapable of performing heel- and toe-walking exercises.  However, it was not noted whether that limitation was due to his knee or ankle problems, or to some combination thereof.  

Contemporaneous X-rays confirmed the Veteran's prior diagnoses of bilateral knee osteoarthritis and rheumatoid arthritis.  Addressing the etiology of those conditions, the October 2007 VA examiner opined that they were probably related to the Veteran's current ankle problems, but less likely than not attributable to his service-connected bilateral ankle sprain residuals.  However, the October 2007 VA examiner declined to provide a rationale for that opinion.  Moreover, while that examiner indicated a review of recent VA medical records, the examiner acknowledged that he did not have access to the Veteran's entire claims folder.  

The record thereafter shows that the RO forwarded the Veteran's claims folder to a different VA examiner for a follow-up opinion.  In contrast with her predecessor, the second VA examiner noted a review of the Veteran's service and post-service medical records, and the other pertinent evidence then of record.  The second VA examiner then opined in an April 9, 2009, report that the Veteran's current knee problems were attributable to his multifactorial arthritis.  That VA examiner further opined that the Veteran's arthritis was a natural consequence of the aging process and, as such, was unrelated to his service-connected bilateral ankle sprain residuals or to any other aspect of his active duty.  In support of the findings, that second VA examiner noted that there was nothing in the record to show that any right or left knee condition had been caused or aggravated in service or had developed as a consequence of the Veteran's service-connected ankle sprain residuals. 

In an effort to rebut the first and second VA examiners' findings, the Veteran has submitted multiple copies of a statement from his VA treating provider.  In that statement, the treating provider attests to the Veteran's history of chronic knee and ankle pain.  Significantly, that VA treating provider also indicates the Veteran's current knee symptoms are at least as likely as not related to his service-connected ankle disabilities.  As with the report of the first VA examiner, however, the VA treating provider's statement is not supported by a rationale.  Nor is that statement based on a review of the conflicting VA examination reports or the other pertinent evidence of record.  

It is within the Board's province as adjudicator to assess the credibility and weight of the three medical opinions obtained with respect to the Veteran's claim.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this regard, the Board finds the initial October 2007 to be inadequate for rating purposes as it was neither supported by a rationale nor predicated on a review of the claims folder.  Sklar v. Brown, 5 Vet. App. 140 (1993); 38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).  In contrast, the follow-up April 2009 VA opinion did include a rationale, which reflected an understanding of the Veteran's pertinent service and post-service medical history.  However, the second VA examiner did not reconcile the opinion with the VA treating provider's finding of a positive nexus between the Veteran's current bilateral knee problems and his service-connected ankle disabilities.  Therefore, the Board finds that April 2009 VA examiner's opinion, standing alone, is insufficient to adjudicate the merits of the Veteran's knee claim.

Additionally, while mindful of the favorable opinion rendered by a VA treating physician, the Board observes that opinion, like that of the initial VA examiner, was neither supported by a rationale nor based on a review of the claims folder.  The Board recognizes that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, an examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case, the Board considers it significant that, while the VA treating physician's statements collectively constitute the most recent opinion evidence of record, there is no indication that those statements took into account the conflicting findings of the October 2007 and April 2009 VA examiners.  On the contrary, those statements appear to have been based entirely on treatment records, which VA treating provider compiled, and on the Veteran's own subjective account of his ankle and knee symptoms.  Accordingly the Board finds that, just as the October 2007 and April 2009 VA examination reports are insufficient to the deny the Veteran's service connection claim, his treating physician's statements may not serve as a stand-alone basis for granting that claim.

In light of the foregoing, the Board finds that an additional VA examination and opinion is necessary in order to fully and fairly assess the merits of the Veteran's bilateral knee disorder claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011).  That examination and opinion should expressly reconcile the conflicting determinations of the prior VA examiners and the VA treating provider, while taking into account all other pertinent evidence with respect to the Veteran's claim.  

Finally, VA records appear to be outstanding.  The record shows that, as of June 2008, the Veteran was receiving periodic VA outpatient treatment for his bilateral knee disorders.  However, with the exception of the April 2009 VA examination report and the VA treating provider's statement, no subsequent VA medical records have yet been associated with the claims folder.  For that reason, and because the Veteran's claim is being remanded for further development on other grounds, the Board finds that, on remand, all additional VA medical records dated since June 2008 should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain and associate with the claims folder all records from the VA Medical Center in Birmingham, Alabama, dated since June 2008. 

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed knee disorder.  The claims folder must be reviewed by the examiner, and the examination report must note that the claims folder was reviewed.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the October 2007 and April 2009 VA examiners' reports, indicating a negative nexus between the Veteran's bilateral knee osteoarthritis and rheumatoid arthritis and his active service, and the contrary determination of the April 2009 VA treating provider.  The examiner should also consider the Veteran's lay assertions that his knee problems were caused or permanently aggravated by his service-connected ankle disabilities.  Additionally, the examiner should consider any lay or clinical evidence suggestive of a continuity of right and left knee symptoms since the Veteran's active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following:

a)  Diagnose all current right and left knee disorders.  

b)  State whether it is at least as likely as not (50 percent probability or greater) than any currently diagnosed knee disorder was caused or permanently aggravated by the Veteran's service-connected bilateral ankle disabilities.  

c)  State whether it is at least as likely as not (50 percent probability or greater) than any currently diagnosed knee disorder is otherwise related to one or both of the Veteran's periods of active duty.

3.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that considers all evidence obtained since the previous supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


